Case: 21-167   Document: 12    Page: 1    Filed: 09/10/2021




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

    In re: MIDWEST ATHLETICS AND SPORTS
                ALLIANCE LLC,
                     Petitioner
              ______________________

                        2021-167
                 ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of New York in No.
6:19-cv-06036-EAW-MWP, Judge Elizabeth A. Wolford.
                  ______________________

                     ON PETITION
                 ______________________

  Before LOURIE, BRYSON, and TARANTO, Circuit Judges.
PER CURIAM.
                       ORDER
    Midwest Athletics and Sports Alliance LLC (“MASA”)
petitions for a writ of mandamus challenging an order nar-
rowing the number of patents it could assert in this case.
Xerox Corporation opposes. MASA replies.
    MASA owns a number of patents relating to printer
and copier technology. The 20 patents MASA asserted in
this case against Xerox relate to the operation, perfor-
mance, and maintenance of workflow management. To
make the case manageable, the district court issued an
Case: 21-167     Document: 12      Page: 2    Filed: 09/10/2021




2         IN RE: MIDWEST ATHLETICS AND SPORTS ALLIANCE LLC




order adopting the special master’s recommendation to re-
quire MASA to “reduce the number of asserted patents
from twenty to eight at the dispositive motion stage and to
further reduce the number of asserted patents from eight
to four at the trial stage.” Appx1. The court noted that
dismissal of any patent would be without prejudice and
subject to various procedural safeguards that were agreed
upon by the parties, including tolling of the applicable stat-
ute of limitations. Appx6. The court also noted that MASA
was “free to seek amendment of the Case Narrowing Order,
to allow it to assert additional patents.” Appx10.
    MASA asks that we issue a writ of mandamus to vacate
the district court’s order. But MASA has not met the high
standard for mandamus relief because, among other rea-
sons, it has not shown a “clear and indisputable” right that
precludes the district court from limiting the number of pa-
tents it could assert in this action. Will v. Calvert Fire Ins.,
437 U.S. 655, 666 (1978) (citation and internal quotation
marks omitted); see also In re Katz Interactive Call Pro-
cessing Pat. Litig., 639 F.3d 1303, 1311–13 (Fed. Cir. 2011)
(upholding authority to limit patent claims). The district
court considered and rejected MASA’s contentions that the
court’s narrowing order would deprive MASA of due pro-
cess rights, agreeing with Xerox that the safeguards pro-
vided to MASA for all patents it decides to not pursue in
this action negate any concern that MASA would be de-
prived of any substantive or procedural right here. That
determination has not been shown to be error, let alone
clear and indisputable error, warranting mandamus.
    Accordingly,
    IT IS ORDERED THAT:
Case: 21-167      Document: 12   Page: 3   Filed: 09/10/2021




IN RE: MIDWEST ATHLETICS AND SPORTS ALLIANCE LLC               3



      The petition is denied.
                                 FOR THE COURT

       September 10, 2021        /s/ Peter R. Marksteiner
             Date                Peter R. Marksteiner
                                 Clerk of Court
s28